Case 1:20-cv-00595-DLF Document 9-5 Filed 04/06/20 Page 1 of 3




             Exhibit C
                                   Case 1:20-cv-00595-DLF Document 9-5 Filed 04/06/20 Page 2 of 3


                                                             DISTRICT OF COLUMBIA                                                                           ***
                                                                        NOTICE OF INFRACTION


Mail Date: 11/19/2019
REGISTERED OWNER INFORMATION
                1•11•1 h1 •I• ul,l1IIH lu 11• 1•1111•1111111111!,I tll-l •11•1111-1
                F109031745
                TERESA LOUISE MATTHEWS
                1108 MORNINGTON PL
                CAPITOL HEIGHTS, MD 207433055
Your vehicle was photographed violating District of Columbia traffic
regulations on the date and time listed below. Under District law, the
registered owner of a vehicle is liable for payment of the fine for violations
recorded using an automated traffic enforcement system
POINTS WILL NOT BE ASSESSED.
For Information on photo enforcement technologies, please ,islt
ddot.dc.gov/page/dc-streetsaf&-automated-trafflc-eoforcemeot.
If the ticket location includes (Y/Z) or (SZ), your fine has been doubled
because the location is a work zone (WZ) or school zone (SZ)




VIOLATION INFORMATION                                                                 On the back of this notice you will find directions for answering this ticket. If you want
Ticket Nwnber: Fl09031745                                                             to comest the ticket, penalty, or both do not pay the ticket until you receive your
Issue Date: 11/08/2019     Issue Time: 11:56:ll AM                                    decision from OMV. Your answer to this ticket must be received by the payment due
Violation Code: T119                                                                  date listed below. Failure to pay the fine or cont est the violation in the manner and time
Description: SPEED 11-15 OVR LII\IT                                                   required is an admission of liability. This will result in additional penalties an d the loss
Vehicle Tag: MD 9BZ0077 Vehicle Make: CADI                                            of your right to a hearing. For vehicles registered in the Di strict of Columbia, the
Vehicle Speed: 52mph       Posted Speed: 40mph                                        Department of Motor Vehicles will place a hold on the renewal of the owner's vehicle
                                                                                      regist ration a s long as the ticket is unpaid. Your vebicle may be immobilized or
Location: DC 295 .4ml s/o PA Ave SE sw/b (WZ)                                         im unded if two or more tm aid tickets are on ·our record

                                                Detach and return this portion with your payment in the envelope provided,
                                                or you may pay your ticket through the Internet at: dmv.dq gov

      Ticket Number: F109031745                                Vehicle Tag: :MD 9BZ0077
      Amount Due: $200.00                                      Mail Date: 11/19/2019
                                                                                                         You can view full color versions of the images and video
      Due Date: 12/19/2019                                                                                (if available) and deployment log (for speed violations)
                                                                                                              for this ticket at: public.cite-web.com

                               _______
      Amount Due After Due Date: $400.00
      Amount Paid: $ .__                __,                                                               Citation Number:                            Pin Number:
                                                                                                            10903174                                  275652533


                                                a119323aa□□ ss8 □□ 1□ aa2a□ aaF1a9a31745
Case 1:20-cv-00595-DLF Document 9-5 Filed 04/06/20 Page 3 of 3




                           2
